60 F.3d 833NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Michael DIGGS, Plaintiff-Appellant,v.Sgt. ROGAN, Defendant-Appellee.
No. 94-16028.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Michael Diggs, a Nevada state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action against Sgt. Rogan, a correctional officer.  He contends that the district court erred in dismissing his action as barred by the statute of limitations, Nev.  Rev. Stat. Sec. 11.190(4)(e).  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Diggs filed his complaint on March 1, 1994, more than two years after Sgt. Rogan allegedly violated his eighth amendment rights.  Diggs has not alleged adequate grounds for tolling the statute of limitations.  See Nev.  Rev. Stat. Sec. 11.250 (Nevada's tolling statute).  Accordingly, we affirm the district court's dismissal of Diggs's action as time-barred.  See Perez v. Seevers, 869 F.2d 425, 426 (9th Cir. 1989).


4
We deny Sgt. Rogan's request for attorney's fees pursuant to 42 U.S.C. Sec. 1988.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Diggs's requests for oral argument and for appointment of counsel are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3